         Case 3:15-cv-01167-JAG Document 656 Filed 05/13/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



ISMAEL MARRERO-ROLON, et al.,

 Plaintiffs,                                              CIVIL NO. 15-1167(JAG)
   v.

PUERTO RICO ELECTRIC POWER AUTHORITY,
et al.,

 Defendants,




                               AMENDED JUDGMENT STAYING CASE


           Pursuant to this Court’s Orders, Docket Nos. 551, 624, and 655, Judgment is
hereby entered STAYING the instant case pending the conclusion or lifting of the stay in
PREPA’s Title III proceedings, Case No. 17-bk-03283 (LTS). This case will remain
administratively closed and shall be reopened upon motion.




IT IS SO ORDERED.


In San Juan, Puerto Rico this 13th day of May, 2019.




                                                       s/ Jay A. Garcia-Gregory
                                                       JAY A. GARCIA-GREGORY
                                                       U.S. DISTRICT JUDGE
